DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Such claim limitation is: 
The “movement means mounted on a bottom surface of the mixer-eductor-oxidizer, the movement means configured to facilitate movement of the mixer-eductor-oxidizer towards and away from the fuel cell module in response to stress on the non-bellowed pipe" in claim 3, where the corresponding structure comprises wheels, a roller, a skid design, or any other known structure capable of providing sliding surface (instant specification para. [0049]).
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 16, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder et al. (US 2014/0093798).
Regarding Claim 1, Snyder et al. teaches a fuel cell system (Fig. 1, #100) comprising a fuel cell module (Fig. 1, #10) that is in the form of a stack including a plurality of individual fuel cells (Para. [0029]) within a containment or housing unit (i.e. having an enclosure configured to house a fuel cell stack) (Para. [0030]) and a mixer/eductor/oxidizer (MEO) system (Fig. 2 and 3, #200) at least partially external to the enclosure of the fuel cell module (see Fig. 1, fuel cell stack #10 contained within a housing is separate from MEO system (Fig. 1, #20 and Para. [0030]) wherein the MEO is configured to process oxidant supply gas (Fig. 1, #42 and Para. [0031], lines 5-6) and deliver oxidant gas to cathode side of the fuel cell stack (Fig. 1, #28 and Para. [0032], lines 8-10).
Regarding Claim 2, Snyder et al. teaches all of the elements of the invention in claim 1 as explained above.
	Snyder et al. further teaches wherein the MEO system (Fig. 2 and 3, #20) is completely external to the enclosure of the fuel cell module (see Fig. 1, fuel cell stack #10 contained within a housing, Para. [0030], lines 1-4), is separate from MEO system (Fig. 1, #20).
Regarding Claim 16, Snyder et al. teaches all of the elements of the invention in claim 1 as explained above.

Regarding Claim 19, Snyder et al. teaches all of the elements of the invention in claim 1 as explained above.
	Snyder et al. teaches at least one MEO system (i.e. single MEO) to process gas for one or more fuel cell stacks of the module (Para. [0030], lines 4-7) (i.e. wherein the fuel cell system includes a plurality of fuel cell modules and a single MEO system connected to each of the fuel cell modules).
Regarding Claim 21, Snyder et al. teaches all of the elements of the invention in claim 1 as explained above.
	Snyder et al. teaches the MEO system comprising a mixer/eductor (Fig. 1, #22) and an oxidizer (Fig. 1, #24) wherein the mixer/eductor mixes oxidant supply gas (Fig. 1, #42) And anode exhaust gas (Fig. 1, #16) to form a gas of reduced pressure and increased temperature and the oxidizer configured to oxidize the unspent fuel in the mixed gas (Para. [0032], lines 1-8).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2014/0093798) in view of Yamamoto et al. (US 2015/0093666), cited in the IDS.
Regarding Claim 3, Snyder et al. teaches all of the elements of the invention in claim 1 as explained above.
	Snyder et al. teaches pipes that connect the MEO system to the fuel cell module (Para. [0041], lines 5-10) (i.e. a non-bellowed pipe that is not equipped with a bellows, configured to connect the fuel cell module and the MEO system).
	Snyder does not teach a movement means mounted on the bottom surface of the MEO system.
	However, Yamamoto et al. teaches a fuel cell stack (Para. [0002]) wherein a reformer (Fig. 2, #5) for the fuel cell comprise a reformer support structure (Fig. 2, #6) (i.e. a movement means mounted on non-fuel cell stack structure in a fuel system) wherein the reformer support structure comprises a second engagement portion (Fig. 6, #62c) which slides on the first engagement portion (Fig. 6, #62c) when the reformer is moved due to thermal expansion (Para. [0054]) and the reformer support structure is capable of supporting the reformer without applying stress to the reformer even when thermal expansion of the reformer occurs (Para. [0015]) (i.e. a movement structure capable of providing a sliding structure wherein the movement means facilitate movement in response to stress, which occurs during thermal expansion, Para. [0019]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Snyder et al. to incorporate the teaching of the support structure of Yamamoto et al. on the MEO system of Snyder et al. as providing this support structure would allow the MEO to be supported without .
Claims 4, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2014/0093798) in view of Yamamoto et al. (US 2015/0093666) as applied to claim 3 above, and further in view of Richardson et al. (US 2003/0235741), cited in the IDS.
Regarding Claim 4, Snyder et al. as modified by Yamamoto et al. teaches all of the elements of the invention in claim 3 as explained above.
Snyder et al. teaches pipes that connect the MEO system to the fuel cell module, including two different inlet pipes and one inlet (Para. [0041], lines 5-10) (i.e. pipes configured to connect the MEO system to the fuel cell module). 
Snyder does not teach a bellowed pipe. 
However, Richardson teaches a fuel cell stack assembly (Para. [0019]) wherein air supply and return tubes (Fig. 6, #70) have bellow elements (Fig. 6, #46) (i.e. bellowed pipe equipped with bellows) serving to absorb vibration and compensate for thermal expansion of the tubes caused by the temperature differences exerted on the tubes (Para. [0023], lines 19-25) (i.e. expand in response to stress on the bellowed pipe).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an inlet pipe of Snyder et al. (i.e. the pipes configured to connect the MEO system and the fuel cell module)  to incorporate 
Regarding Claim 15, Snyder et al. as modified by Yamamoto et al. and Richardson et al. teaches all of the elements of the invention in claim 4 as explained above.
Snyder et al. teaches two inlet pipe configured to receive oxidant supply gas from two different inlet pipes (Para. [0041], lines 5-10). 
However, Richardson teaches a fuel cell stack assembly (Para. [0019]) wherein air supply and return tubes (Fig. 6, #70) have bellow elements (Fig. 6, #46) (i.e. bellowed pipe equipped with bellows) serving to absorb vibration and compensate for thermal expansion of the tubes caused by the temperature differences exerted on the tubes (Para. [0023], lines 19-25) (i.e. expand in response to stress on the bellowed pipe).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet pipe to the first area (i.e. additional bellowed pipe) to incorporate the teaching of a bellowed pipe of Richardson et al., as the bellows elements would provide flexibility in an otherwise rigid length of tubing and can absorb thermal expansion differences (Para. [0022], lines 20-23) which is expected to occur in the high temperature fuel cell system of Snyder (Para. [0002]). Additionally, it would have been obvious to for one of ordinary skill in the art before the 
Regarding Claim 18, Snyder et al. as modified by Yamamoto et al. and Richardson et al. teaches all of the elements of the invention in claim 4 as explained above.
Snyder et al. as modified by Yamamoto et al. and Richardson et al. teaches a non-bellowed pipe oxidant supply pipe and a bellowed oxidant supply pipe as explained above.
Snyder further teaches an outlet gas stream (Fig. 1, #28).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outlet gas stream of Snyder et al. to incorporate the teaching of the bellowed pipe of Richardson et al., as the bellows elements would provide flexibility in an otherwise rigid length of tubing and can absorb thermal expansion differences (Para. [0022], lines 20-23) which is expected to occur in the high temperature fuel cell system of Snyder (Para. [0002]). Additionally, the outlet gas stream would have increased temperature after mixing and being oxidized (Para. [0032], lines 18), thus there is a reasonable expectation of success. 
Claims 5-6  rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2014/0093798) in view of Yamamoto et al. (US 2015/0093666) and Richardson et al. (US 2003/0235741) as applied to claim 4 above, and further in view of Blanchet (US 2004/0121216).
Regarding Claim 5, Snyder et al. as modified by Yamamoto et al. and Richardson et al. teaches all of the elements of the invention in claim 4 as explained above.
Snyder et al. as modified by Richardson et al. does not teach a diameter of a non-bellowed pipe. 
Blanchet et al. does not teach a diameter of a non-bellowed pipe is greater than a diameter of a bellowed pipe. However, Blanchet et al. teaches bellows are expensive, as they must be designed to withstand the high temperature environment inside the fuel cell vessel (Par. [0010], lines 11-13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Snyder et al. as modified by Yamamoto et al. and Richardson et al. to have the non-bellowed pipe greater than a diameter of the bellowed pipe, as bellows are expensive as bellows are designed to withstand the high temperature environment of the fuel cell (Para. [0010]), thus, it would be cost effective to reduce the diameter of a bellowed pipe. Additionally, a diameter of the non-bellowed pipe greater than a diameter of the bellowed pipe is obvious to try, as only a finite number of options/solutions exist. A diameter of the non-bellowed pipe is either greater than (1), less than (2), or equal to (3) a diameter of the bellowed pipe, wherein any of these options/solutions would yield a predictable result of a non-bellowed and bellowed pipe connecting a fuel cell module to an MEO system.  An "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. “[A] person of ordinary 
Regarding Claim 6, Snyder et al. as modified by Yamamoto et al. and Richardson et al. teaches all of the elements of the invention in claim 4 as explained above.
Richardson further teaches a non-bellowed pipe (Fig. 6, #70) at an area of less thermal expansion (as it further away from the heat exchangers) (i.e. closer to a “thrust location” than the bellowed pipe).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Snyder et al. as modified by Yamamoto et al. and Richardson et al. to incorporate the teaching of a non-bellowed pipe provided closer to a thrust location than the bellowed pipe, as bellowed pipes are designed for locations where expansions (i.e. movement) is occurring (Blanchet -- Para. [0010]). 
Claims 7-9  rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2014/0093798) in view of Yamamoto et al. (US 2015/0093666) and Richardson et al. (US 2003/0235741) as applied to claim 4 above, and further in view of Yamauchi et al. (WO 2015/080207). The U.S. version of Yamauchi et al. (US 2017/0033394) is referenced below as the English translation. 
Regarding Claim 7, Snyder et al. as modified by Yamamoto et al. and Richardson et al. teaches all of the elements of the invention in claim 4 as explained above.
Snyder et al. teaches a fuel cell system (Fig. 1, #100) comprising a fuel cell module (Fig. 1, #10) that is in the form of a stack including a plurality of individual fuel cells (Para. [0029]) within a containment or housing unit (i.e. having an enclosure configured to house a fuel cell stack) (Para. [0030]).
Snyder et al. does not teach an integrated enclosure formed of a plurality of buttresses. 
However, Yamauchi et al. teaches a fuel cell stack device (Para. [0001], [0006]), wherein the fuel cell device (Fig. 12, #42) comprises an outer casing (i.e. integrated enclosure) formed of a plurality of struts (Fig. 12, #43) (i.e. plurality of buttresses), a divider (Fig. 12,  #45) mounted on an outer surface of the fuel cell module (Fig. 12, #1)  and a module housing chamber (Fig. 12, #46) and auxiliary housing chamber (Fig. 12, #47) (Para. [0144]) (i.e. integrated enclosure formed of a plurality of buttresses mounted on an outer surface of the fuel cell module).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Snyder et al. to incorporate the teaching of outer casing structure of Yamauchi, as the structure would provide long-term reliability (Para. [0146]) to the fuel cell. The combination would provide the auxiliary housing chamber (Yamauchi – Fig. 12, #47) which would house the MEO device of Snyder (i.e. an integrated enclosure formed from a plurality of buttresses mounted on an outer surface of the MEO). 

Additionally, a strength of the enclosure of the fuel cell module is greater than a strength of an enclosure of the mixer-eductor-oxidizer is obvious to try, as only a finite number of options/solutions exist. A strength of the enclosure of the fuel cell module is either greater than (1), less than (2), or equal to (3) a strength of an enclosure of the mixer-eductor-oxidizer, wherein any of these options/solutions would yield a predictable result providing of an integrated enclosure formed of a plurality of buttresses mounted 
Regarding Claim 8, Snyder et al. as modified by Yamamoto et al. and Richardson et al. teaches all of the elements of the invention in claim 4 as explained above.
Snyder et al. teaches a fuel cell system (Fig. 1, #100) comprising a fuel cell module (Fig. 1, #10) that is in the form of a stack including a plurality of individual fuel cells (Para. [0029]) within a containment or housing unit (i.e. having an enclosure configured to house a fuel cell stack) (Para. [0030]).
Snyder et al. does not teach an integrated enclosure formed of a plurality of buttresses. 
However, Yamauchi et al. teaches a fuel cell stack device (Para. [0001], [0006]), wherein the fuel cell device (Fig. 12, #42) comprises an outer casing (i.e. integrated enclosure) formed of a plurality of struts (Fig. 12, #43) (i.e. plurality of buttresses), a divider (Fig. 12,  #45) mounted on an outer surface of the fuel cell module (Fig. 12, #1)  and a module housing chamber (Fig. 12, #46) and auxiliary housing chamber (Fig. 12, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Snyder et al. to incorporate the teaching of outer casing structure of Yamauchi, as the structure would provide long-term reliability (Para. [0146]) to the fuel cell. The combination would provide the auxiliary housing chamber (Yamauchi – Fig. 12, #47) which would house the MEO device of Snyder (i.e. an integrated enclosure formed from a plurality of buttresses mounted on an outer surface of the MEO). 
It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985)” See MPEP § 2112.01(I). Thus, the features of strength of the enclosure of the fuel cell module is less than a strength of an enclosure of the mixer-eductor-oxidizer, and the integrated enclosure is configured to act as a strut such that the enclosure of the mixer-eductor-oxidizer is configured to 
Additionally, a strength of the enclosure of the fuel cell module is less than a strength of an enclosure of the mixer-eductor-oxidizer is obvious to try, as only a finite number of options/solutions exist. A strength of the enclosure of the fuel cell module is either greater than (1), less than (2), or equal to (3) a strength of an enclosure of the mixer-eductor-oxidizer, wherein any of these options/solutions would yield a predictable result providing of an integrated enclosure formed of a plurality of buttresses mounted on an outer surface and providing support for the fuel cell module and MEO system.  An "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. “[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). See MPEP § 2143(I)(E).
Further, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the strength of the auxiliary housing chamber enclosure housing is greater and is configured to act as a strut such that the enclosure of the MEO is configured to assist in supporting the fuel cell module 
Regarding Claim 9, Snyder et al. as modified by Yamamoto et al., Richardson et al. and Yamauchi et al. teaches all of the elements of the invention in claim 7 as explained above.
Snyder et al. as modified by Yamamoto et al., Richardson et al. and Yamauchi et al. would provide the non-bellowed pipe and the bellowed pipe provided within the integrated enclosure as the pipes of Snyder et al. are attached to the MEO system, which would be within the integrated enclosure as taught by Yamauchi et al. See the rejection to claim 7 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Yamauchi et al. cited herein.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2014/0093798) in view of Guthrie et al. (US 2,183,071), cited in the IDS.
Regarding Claim 10, Snyder et al. teaches all of the elements of the current invention in claim 1 as explained above.
Snyder et al. further teaches a first nozzle (Fig. 4, #416) located in a cavity formed by the housing of the MEO system and secures the oxidant supply gas inlet to the MEO system (Para. [0039], lines 1-7) (i.e. comprising a nozzle configured to secure a pipe to the MEO) wherein the shape of the nozzles can be chosen to manipulate oxidant supply into the jet stream (Para. [0042], lines 1-14).
Snyder does not teach a stepped nozzle.

The combination of the stepped shaped nozzle as taught by Guthrie et al., with the nozzle of Snyder et al. would yield the predictable result of providing a nozzle for an oxidant gas supply inlet.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the stepped shaped nozzle as taught by Guthrie et al., with the nozzle of Snyder et al., as the combination would yield the predictable result of providing a nozzle for an oxidant gas supply inlet.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Furthermore, the change of the nozzle to a stepped shape is a change in shape which is found to be obvious, as changes in shape claimed represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996) and MPEP § 2144.04(IV)B.
Regarding Claim 11, Snyder et al. as modified by Guthrie et al. teaches all of the elements of the current invention in claim 10 as explained above.
Guthrie et al. further teaches a stepped nozzle comprising a plurality of steps (See Fig. 4). 
 wherein the step shape would result in a plurality of steps of the stepped nozzle projecting outwards with respect to the enclosure of the MEO system. Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  See the rejection to claim 10 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Guthrie cited herein.
Regarding Claim 12, Snyder et al. as modified by Guthrie et al. teaches all of the elements of the current invention in claim 10 as explained above.
Guthrie et al. further teaches a stepped nozzle comprising a plurality of steps (See Fig. 4). 
The combination of the stepped shaped nozzle as taught by Guthrie et al., with the nozzle of Snyder et al. would yield the predictable result of providing a nozzle for an oxidant gas supply inlet .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2014/0093798) in view of Yamamoto et al. (US 2015/0093666) and Richardson et al. (US 2003/0235741) as applied to claim 4 above, and further in view of  Guthrie et al. (US 2,183,071), cited in the IDS.
Regarding Claim 13, Snyder et al. as modified by Yamamoto et al. and Richardson et al. teaches all of the elements of the current invention in claim 10 as explained above.
Snyder et al. teaches second nozzles (Fig. 4, #326) (i.e. a nozzle) which receive the oxidant as from an inlet pipe which supplies a second portion of oxidant gas to the second area (Fig. 4, #320)  (Para. [0041]) (i.e. a nozzle configured to secure an end of the non-bellowed pipe to the MEO system) wherein the second area is enclosed by a housing (Para. [0039]).
Snyder et al. does not teach a stepped nozzle.
However, However, Guthrie et al. teaches a stepped nozzle with a plurality of steps (Fig. 4 and pg. 4, col. 1, lines 1-3).
See the rejection to claim 10 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Guthrie cited herein. The combination of Guthrie et al. with Snyder would provide at least one of the plurality of steps of the stepped nozzle located within the enclosure, or housing of the MEO, as the nozzle of Snyder is enclosed by a housing (Para. [0039]).
Regarding Claim 14, Snyder et al. as modified by Yamamoto et al., Richardson et al. and Guthrie et al. teaches all of the elements of the current invention in claim 13 as explained above.
Snyder et al. teaches four first nozzles (Fig. 4, #416) which receive the oxidant supply gas (Para. [0039]) from one inlet pipe to the first area (Fig. 4, #310 and Para. [0041]) (i.e. an additional nozzle which is configured to secure of the pipe to the MEO, this pipe would be the bellowed pipe in the combination as it has a higher temperature than a second area, Claim 4) and the first area is enclosed in a housing (Para. [0037], lines 5-10).
Snyder et al. does not teach a stepped nozzle.
However, However, Guthrie et al. teaches a stepped nozzle with a plurality of steps (Fig. 4 and pg. 4, col. 1, lines 1-3).
See the rejection to claim 10 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Guthrie cited herein. The combination of Guthrie et al. with the additional nozzle of Snyder would provide at least one of the plurality of steps of the additional stepped nozzle located within the enclosure, or housing of the MEO, as the nozzle of Snyder is enclosed by a housing (Para. [0039]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2014/0093798).
Regarding Claim 20, Snyder et al. teaches all of the elements of the invention in claim 1 as explained above.

Since Snyder et al. discloses several embodiments in a single disclosure, it would be within the skill of one of ordinary skill in the art to look to the additional embodiments disclosed by Snyder to provide additional functionality to fuel cell module and MEO system. Additionally, this embodiment would prove additional has mixing for each fuel cell module as each fuel cell module would be connected to one MEO system. Furthermore combination of the embodiment wherein the multiple MEO systems each connected to a fuel cell module as taught by Snyder, with the original embodiment  would yield the predictable result of providing an MEO system for a fuel cell system that would mix and oxidize fuel cell gases.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the embodiment wherein the multiple MEO systems each connected to a fuel cell module as taught by Snyder, with the original embodiment, as the combination would yield the predictable result of providing an MEO system for a fuel cell system that would mix and oxidize fuel cell gases.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant's arguments filed June 2, 2021 have been fully considered but they are not persuasive. 
Applicant argues the fuel cell module of Snyder is disposed within a containment or housing unit, not just the fuel cell stacks and the fuel cell module includes the at least one mixer-eductor-oxidizer and therefore both fuel cell stacks and the at least one mixer-eductor oxidizer are disposed within the containment or housing unit and therefore does not disclose the mixer-eductor-oxidizer at least partially external to the enclosure as recited in instant claim 1.
Examiner respectfully disagrees. Snyder et al. teaches a fuel cell stack disposed within a containment or housing unit (i.e. enclosure) (Para. [0030]). Snyder et al. further teaches fuel cell stacks in general provide and maintain seals to keep fuel and oxidant gases isolated from each other when passing through the anode and cathode sides of the stacks (see Snyder et al. Para. [0007]) and thus, a fuel cell stack necessarily comprises an enclosure (i.e. an area that is sealed) housing the fuel cell stack. Additionally, the MEO system (Fig. 1, #20 & Fig. 2, #200) is separate from the fuel cell stack (Fig. 1, #10) as the anode exhaust/output gas from the fuel cell stack is supplied to the MEO system via an anode exhaust gas conduit (Fig. 1 & Fig. 2, #16) and thus, is completely external to an enclosure housing the fuel cell stack.
Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not 
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
With respect to the arguments regarding the 103 rejections, Applicant argues that the prior art used to render obvious the rejected claims 3-15, 18 and 20 do not cure the deficiencies of the rejection applied to the independent claim 1. Applicant does not argue how the combination is not proper. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Examiner respectfully disagrees. All limitations of the dependent claims have been addressed (see rejection above). Applicant does not point out any specific deficiencies regarding limitations of the dependent claims. Thus, the argument is not persuasive, and the rejection of record is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/A.C./           Examiner, Art Unit 1729                                                                                                                                                                                             
/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729